DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  In view of a thorough search and examination of the present application, and in light of the following:
Prosecution histories of parent applications, 11293576 (filed 12/02/2005, U.S. Patent 8224770 issued 7/17/2012), and 13549217 (filed 7/13/2012, U.S. Patent 10031787 issued 7/24/2018) of the instant application;
An Examiner initiated interview conducted on March 4, 2021 that resulted in an Examiner’s Amendment, as presented below, and a terminal disclaimer filed against the above U.S. Patent 10031787, with the interview summary attached;
The Remarks, Amendments and Arguments filed January 13, 2021; 
Prior art searched and results reviewed; and 
An update search on prior art conducted in domains (EAST, NPL-ACM, Google, NPL-IEEE, IP Discover, Google Patents, Google Scholar, etc.); 
Claims 1, 4-6, 8, 11-13, 15, 18-20 and 22-27 (renumbered to 1-18) are allowed. 
EXAMINER’S AMENDMENT
3. An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this Examiner’s Amendment was given in an interview with Mr. Robert McCutcheon, the representative of the Applicant, on March 4, 2021.

3.1. Please amend claims 1, 3, 8, 10, 15 and 17 as below:

1. (Currently Amended) A non-transitory computer readable medium comprising instructions that when executed cause one or more processors to:
receive, from one or more executable first applications, an indication that a first data item generated by the one or more first applications is available for processing;
in response to the indication, change a status of the first data item to indicate the first data item is available;
determine, using one or more of multiple data dependency rules, that a second data item to be generated by an executable second application is dependent upon an availability of the first data item, wherein the data dependency rules indicate that different ones of multiple second data items are processed by different ones of multiple second applications and are dependent on different ones of multiple first data items;
after the determination that the second data item is dependent upon the availability of the first data item, determine whether the second data item is runnable 

3. (Cancelled).

8. (Currently Amended) An apparatus comprising:
at least one memory configured to store multiple data dependency rules; and
at least one processor configured to:
receive, from one or more executable first applications, an indication that a first data item generated by the one or more first applications is available for processing;
in response to the indication, change a status of the first data item to indicate the first data item is available;
determine, using one or more of the data dependency rules, that a second data item to be generated by an executable second application is dependent upon an availability of the first data item, wherein the data dependency rules indicate that different ones of multiple second data items are processed by different ones of multiple second applications and are dependent on different ones of multiple first data items;
after the determination that the second data item is dependent upon the availability of the first data item, determine whether the second data item is runnable 

10. (Cancelled).

15. (Currently Amended) A method comprising:
receiving, at a data availability manager (DAM) application from one or more executable first applications, an indication that a first data item generated by the one or more first applications is available for processing;
in response to the indication, changing a status of the first data item within the DAM application to indicate the first data item is available;
determining, using one or more of multiple data dependency rules, that a second data item to be generated by an executable second application is dependent upon an availability of the first data item, wherein the data dependency rules indicate that different ones of multiple second data items are processed by different ones of multiple second applications and are dependent on different ones of multiple first data items;
after the determination that the second data item is dependent upon the availability of the first data item, determining whether the second data item is runnable and, if runnable, changing a status of the second data item to runnable; and publishing, 

17. (Cancelled).
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of October 13, 2020, 
Claims 15, 18-20, 26-27, 1, 4-6, 22-23, 8, 11-13 and 24-25 are rejected under 35 U.S.C. § 102 as being anticipated by
Dromgold et al.: “PROJECT MANAGEMENT METHOD AND SYSTEM”, (U.S. Patent Application Publication US 2007015032; and 
Claims 17, 3 and 10 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Dromgold, as applied to claims 1, 8 and 15 above and in view of 
Kino et al.: "INTER-APPUCATION DATA TRANSMITTING SYSTEM AND METHOD", (U.S. Patent 6,782,403 B1, filed Nov. 22, 2000 and issued Aug. 24, 2004, hereafter "Kino").

In responses, Remarks filed January 13, 2021 to the above Office Actions of October 13, 2020, the Applicant argued that, in respect of claim 15, 
Id.).””, and the Applicant continued to argue that
“”the Office Action has failed to make out a prima facie case of anticipation - as the Office Action fails to point to one or more executable applications and an executable second application as recited, and as described in Applicant's specification. … Dromgold is simply directed to a project management system that receives user input data (tasks, timing and dependency data) for each stage of the project, and the elements 50 in Figure 3a are merely categorizations or labels identifying a different stage of a project, and therefore cannot be reasonably construed as "one or more executable first applications" (or "an executable second application").””.

“receiving, at a data availability manager (DAM) application from one or more executable first applications, an indication that a first data item generated by the one or more first applications is available for processing;
in response to the indication, changing a status of the first data item within the DAM application to indicate the first data item is available;
determining, using one or more of multiple data dependency rules, that a second data item to be generated by an executable second application is dependent upon an availability of the first data item, 
wherein the data dependency rules indicate that different ones of multiple second data items are processed by different ones of multiple second applications and are dependent on different ones of multiple first data items;
after the determination that the second data item is dependent upon the availability of the first data item, determining whether the second data item is runnable and, if runnable, changing a status of the second data item to runnable; and publishing, by the DAM application, the runnable status of the second data item to enable the second application to be informed of the runnable status of the second data item.”

An update search on prior art in domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google Searches, Google Patents and Scholar, IP Discover, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matters as described above and disclosed in each of the independent claims 1, 8 and 15. 
Claims (4-6 and 22-23) (11-13 and 24-25), and (18-20 and 26-27) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.

After searches on prior art and a thorough examination of the present Application, and in light of the prior art, Claims 1, 4-6, 8, 11-13, 15, 18-20 and 22-27 (renumbered to 1-18) are allowed. 
Conclusions
5.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 4, 2021